UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 20, 2011 CAPITAL CITY ENERGY GROUP, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-140806 20-5131044 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 920 W. Easton Road Burbank, Ohio (Address of principal executive offices) (Zip Code) (614) 602-4788 Registrant’s telephone number, including area code: 157 Wilbur Drive N. Canton, Ohio 44720 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On May 20, 2011, our director, Mr. Ralph McFann, resigned his position on our Board of Directors. Mr. McFann did not serve on any of the company’s committees. There were no known disagreements between Mr. McFann and the Company.His resignation became effective on May 20, 2011. SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 – Financial Statements and Exhibits None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Capital City Energy Group, Inc. Date:June 6, 2011 By: /s/Timothy S.Shear Timothy S.Shear CEO
